April 16, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 CONNIE RANGE AS TRUSTEE OF THE MARTHA RANGE TRUST D/B/A
RELIANT ENGINEERING AND MACHINE US AND SAM RANGE, Appellant

NO. 14-15-00292-CV                          V.

               CALVARY CHRISTIAN FELLOWSHIP, Appellee
                   ________________________________

     Today the Court heard appellant’s motion to dismiss the appeal from the
judgment signed by the court below on March 2, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Connie Range as Trustee of the Martha Range Trust d/b/a Reliant
Engineering and Machine US and Sam Range.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.